                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0211-JCC
10                              Plaintiff,                   ORDER
11           v.

12   ALEKSANDR PAVLOVSKIY,

13                              Defendant.
14

15           This matter comes before the Court on the parties’ agreed motion to continue trial (Dkt.
16   No. 67). Having thoroughly considered the motion and the relevant record, the Court hereby
17   GRANTS the motion for the reasons explained herein.
18           The parties move to continue the trial date and the pretrial motions deadline to provide
19   the time necessary to evaluate and consider the results of Defendant’s pending sexual deviancy
20   evaluation. (Id. at 2.) Defense counsel also indicates that follow-up investigation may be required
21   once the results are known. (Id. at 3.) The Court FINDS that the ends of justice served by
22   granting a continuance outweigh the best interests of Defendant and the public to a speedy trial.
23   See 18 U.S.C. § 3161(h)(7)(A). Specifically, the failure to grant a continuance would result in a
24   miscarriage of justice and would deny counsel the reasonable time necessary for effective
25   preparation, taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i),
26   (iv).


     ORDER
     CR19-0211-JCC
     PAGE - 1
 1         Accordingly, the Court ORDERS:

 2         1. The August 16, 2021 jury trial is CONTINUED until November 15, 2021.

 3         2. The pretrial motions deadline is CONTINUED until October 22, 2021.

 4         3. The period from the date of this order until November 15, 2021 is an excludable time

 5             period under 18 U.S.C. § 3161(h)(7)(A).

 6

 7         DATED this 8th day of July 2021.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0211-JCC
     PAGE - 2
